Filed 4/21/22 P. v. Hart CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B311264
                                                             (Super. Ct. No. 1501773)
     Plaintiff and Appellant,                                (Santa Barbara County)

v.

JOEL ROBERT HART,

     Defendant and Respondent.


      The People appeal a trial court order finding that the court
lacked jurisdiction to decide alleged probation violations by
defendant Joel Robert Hart. Hart was convicted of violating
Penal Code section 273.5, subdivision (a) and was placed on
probation for five years.1
      We conclude, among other things, that the retroactive
application of Assembly Bill No. 1950 (Assem. Bill No. 1950) that
shortened probation terms does not divest the trial court of
jurisdiction to decide whether Hart committed probation

         1   All statutory references are to the Penal Code.
violations occurring during the period when he was on probation.
We reverse.
                               FACTS
       Hart was convicted of violating section 273.5, subdivision
(a) on July 8, 2016. He was placed on five years’ probation.
       On November 9, 2020, the People filed a notice of probation
violation with a scheduled hearing date of November 12, 2020.
They alleged, among other things, that Hart did not report to the
probation department, his whereabouts were “unknown,” and he
did not attend a court-ordered treatment program.
       On November 12, 2020, the trial court summarily revoked
Hart’s probation and scheduled a probation violation hearing on
November 19, 2020. On November 19, the court continued the
case to December 3, 2020. On December 3, the court continued
the case to January 5, 2021. The case was continued again to
January 7, and then to January 14.
       Hart moved to terminate probation as expired. He claimed
Assem. Bill No. 1950, which was passed by the Legislature and
signed by the Governor on September 30, 2020, reduced his
probation term to four years.
       The trial court continued the case to January 19, 2021. At
that hearing the People argued that Hart’s violations “occurred in
November of 2020” and his probation “was revoked.” At that
time Assem. Bill No. 1950 was not the law.
       The trial court ruled that in light of Assem. Bill No. 1950 it
did not have jurisdiction. Hart’s violation of probation occurred
“after the expiration of the four years” as the “maximum term of
his probation” required by Assem. Bill No. 1950.




                                 2
                            DISCUSSION
                 The Impact of Assem. Bill No. 1950
       The People contend Assem. Bill No. 1950 did not change
the trial court’s authority to consider Hart’s November 2020
probation violations because they occurred within his five-year
period of supervised probation starting on July 8, 2016.
       Hart claims that at the January 19, 2021, hearing, Assem.
Bill No. 1950 was in effect and the trial court applied it
retroactively to reduce his probation period from five years to
four years. His probation term expired on July 8, 2020, four
months before the alleged violations.
       “Assembly Bill No. 1950, signed by the Governor on
September 30, 2020, and effective on January 1, 2021 (Stats.
2020, ch. 328, § 2), reduces felony probation terms . . . .” (People
v. Quinn (2021) 59 Cal.App.5th 874, 879.) Hart was convicted of
violating section 273.5, subdivision (a), and on July 8, 2016, the
trial court placed him on five years’ probation. Assem. Bill No.
1950 placed a limitation on probation terms for various felonies
so they would “not exceed[] the maximum possible term of the
sentence.” (§ 1203.1, subd. (l)(1).)
       The parties note that “[s]ince the maximum sentence for a
violation of section 273.5(a) is four years, following the
implementation of [Assem. Bill No.] 1950 the maximum term of
probation for [Hart] in this case is four years.” (Italics added.)
       But the People contend that because Assem. Bill No. 1950
did not take effect until January 1, 2021, the trial court had
jurisdiction to adjudicate Hart’s November 2020 probation
violations on January 19, 2021.
       Hart claims he was entitled to the retroactive application of
Assem. Bill No. 1950 because his probation violation case was not




                                 3
final at the January 19, 2021, hearing. He argues the
Legislature intended to prohibit courts from applying the former
longer probation periods after Assem. Bill No. 1950’s effective
date of January 1, 2021.
       “The amendatory act imposing the lighter punishment can
be applied constitutionally to acts committed before its passage
provided the judgment convicting the defendant of the act is not
final.” (In re Estrada (1965) 63 Cal.2d 740, 745.) Where the
criminal proceeding brought against a defendant is “not complete
when the ameliorative legislation at issue took effect,” it is not
final under Estrada. (People v. Esquivel (2021) 11 Cal.5th 671,
678.)
       “Assembly Bill 1950 applies retroactively to a specific class
of persons – i.e., defendants whose probation has not been
revoked and terminated. For such persons, Assembly Bill 1950
acts in mitigation by shortening their probation terms regardless
of when those terms were established.” (People v. Faial (2022) 75
Cal.App.5th 738, 746.)
       But “[t]here is no indication that Assembly Bill 1950 was
intended to extinguish a defendant’s accountability for probation
violations, or to otherwise invalidate revocation and termination
orders predating January 1, 2021.” (People v. Faial, supra, 75
Cal.App.5th at p. 746.) “Had the Legislature intended to
overturn pre-2021 revocation and termination orders that were
based on violations committed while defendants were validly on
probation, . . . we may assume the Legislature could have
demonstrated that intent through statutory language and would
have at least mentioned the matter in the various legislative
analyses of the bill. It did not.” (Id. at p. 745.)




                                 4
       The goal of Assem. Bill No. 1950 “would not be served by a
retroactive interpretation that gives a . . . probationer a free pass
for a violation that already prompted summary revocation,” as
here, while the probationer “was properly on probation under
then-prevailing law.” (Kuhnel v. Appellate Division of Superior
Court (2022) 75 Cal.App.5th 726, 736.) Because Hart “was
validly on probation when [his] probation was summarily
revoked, section 1203.2(a) by its terms tolls the running of the
probationary period until a formal probation hearing occurs.”
(Ibid.) Assem. Bill No. 1950 does not “retroactively . . . divest
courts of the jurisdiction section 1203.2(a) confers.” (Ibid.)
Consequently, the trial court had jurisdiction to determine
whether Hart violated his probation terms.
                           DISPOSITION
       The order is reversed.
       NOT TO BE PUBLISHED.




                                      GILBERT, P. J.
We concur:



             YEGAN, J.



             PERREN, J.




                                  5
                       Von Deroian, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Joyce E. Dudley, District Attorney, Marguerite Clipper
Charles, Deputy District Attorney, for Plaintiff and Appellant.
      Olivia Meme, under appointment by the Court of Appeal,
for Defendant and Respondent.




                                6